Citation Nr: 1226321	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-31 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral glaucoma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1980 to September 1980.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2011, a Board hearing was held before the undersigned in Washington, D.C.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claim before the Board is for service connection for bilateral glaucoma.  

On examination prior to entry into active duty, clinical evaluation of the Veteran's eyes was normal and his visual acuity was 20/20 in each eye.  During his relatively brief military service, approximately two months, there are no medical records that he had complaints of an eye disability, but in testimony before the undersigned at the July 2011 Board hearing he stated that he had problems keeping up with his training and was discharged as a result of being "nonproductive."  He stated that he had these symptoms from his short time in service until glaucoma was diagnosed.  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  

The Veteran's post-service clinical records show treatment for glaucoma beginning in approximately 1990, with a private physician indicating that the Veteran had received earlier treatment from a private physician, Dr. Luckenback, who is no longer in practice.  While the Veteran may have attempted to obtain records of this earlier treatment, there is no indication that VA has made an attempt.  Records of this treatment could be of significant probative value and an attempt to locate them should be made by VA.  

The record includes a September 2007 opinion from the Veteran's private physician indicating that it is possible that the Veteran had glaucoma in 1980.  In an August 2008 opinion, a VA physician stated that it was more likely than not that the Veteran had glaucoma when he entered service, but it was "unlikely that this patient did anything or had anything done to him" in service that caused the glaucoma.  

As noted by the Veteran's representative, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In the recent past, the provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence (CUE) showed that an injury or a disease existed prior to service in order to rebut this presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Pursuant to these developments, to now rebut the presumption of soundness at service entry, there must be CUE showing the disorder pre-existed service and CUE that the disorder was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service, beyond its natural progression, before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).  

While the August 2008 VA examiner opined that the Veteran's glaucoma likely preexisted service, the VA examiner did not render an opinion regarding the two-pronged rebuttal standard requiring CUE of both pre-existence and of no in-service aggravation.  In essence, then, the examiner was not requested to determine whether there was CUE showing the disorder preexisted service and CUE that the disorder was not aggravated by service.  

In light of the VA examiner's response, and to avoid the potential application of an improper standard according to the law, the Board believes that further supplemental comment is needed applying the correct standard regarding whether the glaucoma existed prior to service, and if so, whether it was aggravated therein.  CUE is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of CUE.)  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131   (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

Accordingly, the issue of service connection for bilateral glaucoma is REMANDED for the following additional development and consideration:

1.  The RO/AMC should attempt to locate Dr. Luckenback and, after obtaining any necessary consent, should contact the private medical care provider and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received.  

2.  If possible, the RO/AMC should have the VA examiner that evaluated the Veteran in August 2008 submit an addendum statement specifically indicating whether there is clear and unmistakable evidence the glaucoma existed prior to the Veteran's period of active military service.  If it did, then this examiner must then also indicate whether there is clear and unmistakable evidence the disability was not aggravated during or by the Veteran's military service beyond their natural progression.  

"Clear and unmistakable evidence" means with a much higher certainty than "at least as likely as not" or "more likely than not".

If both prongs of this rebuttable standard are not satisfied by the required finding of clear and unmistakable evidence, the VA examiner should alternatively consider whether it was at least as likely as not that glaucoma had its onset while the Veteran was on active duty.  In this eventuality, a medical nexus opinion should be rendered concerning this other possibility.  

If, for whatever reason, this same examiner is no longer available to provide these additional opinions, then another VA examiner should be requested to make the determinations.  This may require having the Veteran reexamined, which is left to the commenting examiner's discretion.  

All necessary diagnostic testing and evaluation needed to make these determinations should be performed. The designated examiner must review the relevant documents in the claims folder for the Veteran's pertinent medical and other history.  

The examiner must provide clear rationale for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved.  

3.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
SONJA MISHALANIE
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


